DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 04 February 2022.
Claims 1, 8, 10, 13, 15, 16, 17, 18 have been amended. 
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments regarding the Specification Objection - Abstract have been fully considered and they are persuasive.  The objection in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 1, Applicant submits that “the pending claims do not involve any contracts or legal obligations specified in thus sub-grouping.  And, the commercial interactions sub-grouping is defined as advertising, marketing, or sales activities.”  Examiner respectfully disagrees. 
The claims are directed to verifying parties in order to complete a transaction with a payment account.  A transaction is a sales activity.  Moreover, a transaction is a contract between two parties: one party agrees to pay money in return for the other party providing and good and/or service. 
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2A Prong 2, Applicant submits that “the pending claims thus improve technology relating to the protection of personal identifying information, by improving the security and safeguard of the personal information.” Examiner respectfully disagrees.
To determine whether the recited judicial exception is integrated into a practical application of that exception, Examiners:  (a) identify whether there are any additional elements recited in the claim beyond the judicial exceptions; and (b) evaluate those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
The claims here, however, do not recite an improvement for electronic devices or how electronic devices are improved.  Analyzing questions and responses from users and verification parties, as in claim 1, “does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Trading Techs. II, 921 F.3d at 1384–85.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.
Claim 1 as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application.  More particularly, the claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field; (ii) a “particular machine” to apply or use the judicial exception; (iii) a particular transformation of an article to a different thing or state; or (iv) any other meaningful limitation. See 84 Fed. Reg. at 55. Rather, claim 1 recites an abstract ideas as identified in Step 2A(i), supra, and none of the limitations integrates the judicial exception into a practical application.  
Claim 1 uses generic computer components and generic computer functionality to analyze requests and responses to queries (i.e., data) to draw conclusions about that content, and to verify attributes of user identities.
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Applicant submits that the pending claims are similar to Example 40.  Examiner respectfully disagrees. 
Example 40 varies the amount of network data collected.  Instead of collecting all network data, rules are set in place so the system knows when to begin monitoring.  This is because too much traffic to the network can hinder the network performance.  The Example 40 explains why the claim is found eligible: The claim recites the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. Although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data. Specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring. The claim as a whole integrates the mental process into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Unlike Example 40, pending claim 1 does not have a threshold that is set to know when to begin monitoring data.  Pending claim 1 discloses gathering data and comparing data in order to verify attributes of a user.  The computer systems are not hindered if there are too many inquiries, similar to Example 40.  The claims disclose a business solution of steps to verify a user by comparing data.
The claims are not similar to Example 40; the claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2B, Applicant submits that “the pending claims recite an ordered and unconventional combination of features”.  Examiner respectfully disagrees. 
If the claims are directed to a patent-ineligible concept, as we conclude above, we proceed to the “inventive concept” step.  For Step 2B we must “look with more specificity at what the claim elements add, in order to determine ‘whether they identify an “inventive concept” in the application of the ineligible subject matter’ to which the claim is directed.” Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016) (quoting Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)).  We look to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea. Alice, 573 U.S. at 221.
The computer components are performing generic functions, such as receiving data, looking up data in a database, attempting to execute commands, and storing data in a database.  The Specification discloses in paragraph 22 that a general communication device is used: Also, as shown in FIG. 1, the user 110 is associated with a communication device 114, such as, for example, a smartphone, a tablet, etc. The communication device 114 in general is a portable communication device, which permits the user 110 to carry the communication device 114 from place to place. The communication device 114 includes a verification application 116 that includes computer-executable instructions, which are installed and active in the communication device 114, to configure the communication device 114 to operate as described herein (e.g., to facilitate verification of the user 110 as described herein, etc.). 
Because the Specification describes the additional elements in general terms, without describing the particulars, we conclude the claim limitations may be broadly but reasonably construed as reciting generic computer components and techniques, particularly in light of Applicant’s Specification.  The pending claims merely recite various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
  Applicant also submits that the pending claims are similar to Example 35.  Examiner respectfully disagrees. 
In Example 35, random code data was transmitted, encrypted, and displayed on the customer' s mobile device such that the ATM read the corresponding image, decrypted the image, and analyzed the decrypted data to verify the customer identity. In this case, the combination of steps set up a sequence of events that address unique problems associated with bank cards and ATMs (e.g., the use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions).  Thus, like in BASCOM, the claimed combination of additional elements presents a specific, discrete implementation of the abstract idea.  Further, the combination of obtaining information from the mobile communication device (instead of the ATM keypad) and using the image (instead of a PIN) to verify the customer' s identity by matching identification information does not merely select information by content or source, in contrast to Electric Power Group, but instead describes a process that differs from the routine and conventional sequence of events normally conducted by ATM verification, such as entering a PIN, similar to the unconventional sequence of events in DDR.  The additional elements in claim 2 thus represent significantly more (i.e., provide an inventive concept) because they are a practical implementation of the abstract idea of fraud prevention that performs identity verification in a non‐conventional and non‐generic way, even though the steps use well‐known components (a processor and mobile communication device). Claim 2 is eligible (Step 2B: Yes). 
Unlike in Example 35, the pending claims are attempting to solve a business problem (i.e. verify a user’s identity) using general computer functions. There is no unique problem associated with any technological environment or field of use that is being solved as was the case for Example 35. The instant claims are not analogous to Example 35.

Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps; Claim 10 is directed to a system comprising a series of components; and Claim 16 is directed to a non-transitory computer-readable storage medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-20, the independent claims (Claims 1, 10, and 16) are directed, in part, to verifying attributes of user identities, comprising: enrolling a verification party to a user, wherein enrolling the verification party includes: generating a master payment account number (MPAN) specific to the user and an agency payment account number (AgencyPAN) for the verification party; and transmitting the MPAN to the user and transmitting the AgencyPAN to the verification party; receiving a request for verification from a relying party in connection with an interaction between the relying party and the user, the request including a query related to an attribute of an identity of the user and the MPAN  specific to the user; identifying the verification party enrolled for the user based at least in part on the MPAN; determining whether the verification party includes information sufficient to respond to the query; when the verification party includes sufficient information to respond to the query, converting  the MPAN to the AgencyPAN  associated with the verification party; submitting the query along with the AgencyPAN to the verification party; Application No: 17/069,475Page 3 of 25Amendment A and Response to Non-Final Office Actionreceiving a response to the query; and transmitting  the response to the query to the relying party.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when the system evaluates whether the verification party includes information sufficient to respond to a query; business relations and legal obligations occur when the system send verification queries and receives responses in order to verify the identity of a user before continuing a transaction; and managing relationships occur when the system follows rules to identify a verification party enrolled for the user based at least in part on the MPAN. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “computer,” “computing device,” “interface processor,” “a payment network computing device,” “a data structure,” “instructions,” “a processor,” “a system,” and “a non-transitory computer-readable storage medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computing device to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-9, 11-15, and 17-20 are directed to explaining more about the format of the MPAN and Agency PAN, explaining more about the verification enrollment and steps, and explaining more about the personal identifying information.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-10, 12-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sivashanmugam et al. (US 2019/0026739 A1) hereinafter Sivashanmugam, in view of Bryson (US 2019/0199698 A1) hereinafter Bryson.  
Claims 1, 10, 16
Sivashanmugam discloses the following limitations:
 (Currently Amended) A computer-implemented method for use in verifying attributes of user identities, the method comprising: enrolling, by a computing device, a verification party to a user, wherein enrolling the verification party includes: generating a master payment account number (MPAN) specific to the user and an agency payment account number (AgencyPAN) for the verification party; and transmitting the MPAN to a user computing device associated with the user and transmitting the AgencyPAN to an interface processor associated with the verification party;  (see at least [0006]-[0008] [0010] [0027] [0030] [0031] [0060]-[0061] [0073]-[0077] [0127] [0063] [0071] [0068] [0079]-[0082] [0084] [0091] [0098] [0099] [0102] [0121]-[0123] [0128]-[0132] [0124] [0110].   Sivashanmugam discloses a method for authenticating a user.  Sivashanmugam discloses a user with a client device, an authentication terminal and an authentication partner system/validating partner system.  The authentication partner/validating partner will be enrolled with the authentication terminal and will eventually be responsible for storing validation data corresponding to a prior authorization event associated with the user; the authentication partner/validating partner will use this information in order to verify/validate the user in order to continue the transaction.  Sivashanmugam discloses that the user will receive an authentication code  (i.e., MPAN) from the authentication terminal.  The authentication partner/validating partner will also eventually receive an authentication code/authentication data (i.e., AgencyPAN) that may not be the same as the user’s authentication code.  This will allow the authentication partner/validating partner to associate the request to the user in order to perform the comparison and verification of the user.). 
receiving, at the computing device, a request for verification from a relying party in connection with an interaction between the relying party and the user, the request including a query related to an attribute of an identity of the user and the MPAN  specific to the user; (see at least [0006]-[0008] [0010] [0027] [0030] [0031] [0060]-[0061] [0073]-[0077] [0127] [0063] [0071] [0068] [0079]-[0082] [0084] [0091] [0098] [0099] [0102] [0121]-[0123] [0128]-[0132] [0124] [0110].   Sivashanmugam discloses that the authentication terminal will receive a request to authenticate a user from a point-of-sale terminal.  The request will include some identifying information of the user.  This request may include some information of the user along with the user’s authentication code to identify the user.). 
identifying, by the computing device, the verification party enrolled for the user based at least in part on the MPAN; determining, by the computing device, whether the verification party includes information sufficient to respond to the query;  (see at least [0006]-[0008] [0010] [0027] [0030] [0031] [0060]-[0061] [0073]-[0077] [0127] [0063] [0071] [0068] [0079]-[0082] [0084] [0091] [0098] [0099] [0102] [0121]-[0123] [0128]-[0132] [0124] [0110].   Sivashanmugam discloses the authentication terminal will find a suitable authentication partner/validating partner for the request.  For example, the authentication partner/validating partner may be another user, a government agency (DMV), or a bank.). 
when the verification party includes sufficient information to respond to the query, converting, by the computing device, the MPAN to the AgencyPAN  associated with the verification party; (see at least [0006]-[0008] [0010] [0027] [0030] [0031] [0060]-[0061] [0073]-[0077] [0127] [0063] [0071] [0068] [0079]-[0082] [0084] [0091] [0098] [0099] [0102] [0121]-[0123] [0128]-[0132] [0124] [0110].  Sivashanmugam discloses the user’s authentication code may be changed or altered when sending to the authentication partner/validating partner.  The user’s information, validation data, and part of the validation code may be sent along with the now validating partner/authentication partner’s authentication code.). 
submitting, by the computing device, the query along with the AgencyPAN to the interface processor associated with the verification party; Application No: 17/069,475Page 3 of 25Amendment A and Response to Non-Final Office Action receiving, by the computing device, a response to the query from the interface processor; and transmitting, by the computing device, the response to the query to the relying party.   (see at least [0006]-[0008] [0010] [0027] [0030] [0031] [0060]-[0061] [0073]-[0077] [0127] [0063] [0071] [0068] [0079]-[0082] [0084] [0073] [0136]-[0137] [0158].   Sivashanmugam discloses the authenticating partner/validating partner will validate a user after comparing the received authentication data.  A response will be relayed to the authentication network and then to the user and the point-of-sale terminal.). 

Sivashanmugam discloses the limitations shown above.  Sivashanmugam fails to specifically disclose x
However, Bryson discloses the following limitations:
A computer-implemented method for use in verifying attributes of user identities, the method comprising: enrolling, by a computing device, a verification party to a user, wherein enrolling the verification party includes: generating a master payment account number (MPAN) specific to the user and an agency payment account number (AgencyPAN) for the verification party; and transmitting the MPAN to a user computing device associated with the user and transmitting the AgencyPAN to an interface processor associated with the verification party;  (see at least [0029]-[0038] [0015] [0016] [0027] [0029] [0040]-[0050] [0030] .  Bryson discloses systems and methods for responding to attribute queries related to identifying information for a user.  Bryson discloses that an identity is assigned to the user; this identity code will be passed eventually to the attribute party, who will eventually use the code to look up saved identity information of the user to authenticate the user.  There may be multiple different identity codes (e.g., the user may have a different code assigned than the attribute provider receives for security).). 
receiving, at the computing device, a request for verification from a relying party in connection with an interaction between the relying party and the user, the request including a query related to an attribute of an identity of the user and the MPAN  specific to the user; (see at least [0029]-[0038] [0015] [0016] [0027] [0029] [0040]-[0050] [0030] .  Bryson discloses systems and methods for responding to attribute queries related to identifying information for a user.  Bryson discloses that a requesting party (i.e., relaying party) will send a request for identifying information of a user that will eventually be sent to an attribute provider to confirm.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication of a user system of Sivashanmugam to incorporate the teachings of Bryson and specifically disclose that a relaying party and attribute party and sending specific identity codes because doing so would allow a way for a user to provide proof of his identity (see at least Bryson [0002]- [0011]). 


Claims 5, 6, 14
Sivashanmugam/Bryson disclose the limitation shown above.  Further, Sivashanmugam discloses:
 (Original) The computer-implemented method of claim 1, wherein determining whether the verification party includes information sufficient to respond to the query includes determining that the verification party includes information about the attribute of the identity of the user based on a linking of the attribute to the verification party in a data structure associated with the computing device.            (Original) The computer-implemented method of claim 5, wherein the data structure includes multiple verification parties enrolled for the user and associated with the attribute of the identity of the user; and wherein determining whether the verification party includes information sufficient to respond to the query further includes identifying the verification party from the multiple verification parties based on a priority order of the verification party relative to the multiple verification parties.  (see at least [0030] [0032] [0102] [0112] [0120] [0159] .  Sivashanmugam discloses that multiple different authentication partner/validating partners may be listed to provide identity authentication services for the user.  The authentication terminal will examine the authentication transaction request and the user’s authentication code in order to determine the most appropriate authentication partner/validating partner for the specific transaction request.  For example, in some aspects, an authentication partner may be a financial institution, a governmental entity (e.g., a DMV, a federal government agency, state or local body, a court, regulatory bodies, law enforcement, etc.), a business entity (e.g., a merchant), an educational entity (e.g., a university, local school, school board, etc.), other users (e.g., users authorized or capable of validating identities), and the like. In some aspects, a financial institution may include a commercial bank, an investment bank, a provider of financial service accounts (e.g., checking, savings, credit, debit, reward, loyalty accounts, etc.), or a provider of payment instruments (e.g., a credit card, a debit card, a prepaid card, check instruments, etc.).

Claims 7, 12
Sivashanmugam/Bryson disclose the limitation shown above.  Further, Sivashanmugam discloses:
 (Original) The computer-implemented method of claim 1, further comprising: receiving, by the interface processor, the query and the AgencyPAN from the computing device; and converting, by the interface processor, the AgencyPAN to personal identifying information and transmitting the personal identifying information and the query to the verification party, thereby permitting the verification party to use the personal identifying information for the user to identify the user and compile the response to the query.  (see at least [0006]-[0008] [0010] [0027] [0030] [0031] [0060]-[0061] [0073]-[0077] [0127] [0063] [0071] [0068] [0079]-[0082] [0084] [0091] [0098] [0099] [0102] [0121]-[0123] [0128]-[0132] [0124] [0110].  Sivashanmugam discloses the user or a company requesting an authentication of an identity of a user submits an authentication transaction request to the authentication terminal.  The authentication transaction request includes an authentication code (i.e., MPAN).  The authentication terminal will change the authentication code to authentication data (I.e., AgencyPAN), which will allow the authenticating party/validating party to read the authentication data and look up the user’s identity information in order to authenticate the user’s identity for a transaction.).

Claims 8, 15, 18
Sivashanmugam/Bryson disclose the limitation shown above.  Further, Sivashanmugam discloses:
 (Currently Amended) The computer-implemented method of claim 1,  wherein enrolling the verification party to the user further includes: receiving, from the user, a request to enroll the verification party to the user, the request to enroll the verification party including a sample biometric for the user and personal identifying information for the user; transmitting, by the computing device, the sample biometric and the personal identifying information for the user to the interface processor associated with the verification party; receiving, at the computing device, verification of the sample biometric for the user; and generating the MPAN and the AgencyPAN based on the verification of the sample biometric for the user (see at least [0006]-[0008] [0010] [0027] [0030] [0031] [0060]-[0061] [0073]-[0077] [0127] [0063] [0071] [0068] [0079]-[0082] [0084] [0091] [0098] [0099] [0102] [0121]-[0123] [0128]-[0132] [0124] [0110].  Sivashanmugam discloses the user may enroll in the authentication process by providing personal identifying information.  The information may include biometric information of the user.  In turn, the authentication terminal will generate an authentication code that is sent to user.  This authentication code will be used to generate the authentication data for the authenticating partner/validating partner.  That is how the authenticating partner/validating partner will identify the user and eventually compare the biometric data sent to the biometric data stored in order to authenticate the user.).  

Claims 9, 13, 19
Sivashanmugam/Bryson disclose the limitation shown above.  Further, Sivashanmugam discloses:
 (Original) The computer-implemented method of claim 8, wherein the personal identifying information for the user corresponds to personal identifying information for the user stored at and known to the verification party, whereby the verification party is able to identify the user and retrieve a reference biometric for the user based at least in part on matching the personal identifying information included in the request to enroll the verification party with the personal identifying information for the user stored at and known to the verification party, thereby permitting the verification party and/or the interface processor associated with the verification party to use the reference biometric to verify the sample biometric for the user.  (see at least [0008][ 0058] [0068] [0079]-[0082] [0084] [0041] [0063] [0073] [0136] [0158]  .  Sivashanmugam discloses the authentication partner/validating partner stores validation data corresponding to a prior authorization event associated with the user; the personal identifying information for the user may include biometric information.  The authentication partner/validating partner may have biometric information stored of the user, which will be compared in order to verify the identity of the user.). 

Claims 2-4, 11, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sivashanmugam et al. (US 2019/0026739 A1) hereinafter Sivashanmugam, in view of Bryson (US 2019/0199698 A1) hereinafter Bryson, in view of Wong et al. (US 2016/0217452 A1) hereinafter Wong.
Claims 2, 11, 17
Sivashanmugam/Bryson disclose the limitations shown above.  Sivashanmugam/Bryson fail to specifically disclose that the MPAN and AgencyPAN are consistent with a payment account number.
Yet, Wong discloses the following limitations:
 (Original) The computer-implemented method of claim 1, wherein the computing device is included in a payment network configured to pass authorization messages for payment account transactions between merchants and banks, the authorization messages each including a payment account number having a specific format; and wherein the MPAN and the AgencyPAN each has the specific format, whereby, based on said specific format, the MPAN and the AgencyPAN are consistent with a payment account number to the payment network.   (see at least [0038]-[0041] [0046]-[0047] [0059]-[0061] [0063] [0066]-[0067] [0070]-[0081] [0082]-[0086] [0099].   Wong discloses methods, devices, and systems for conducting transactions.  Wong discloses the portable communication device may provide an identifier.  The identifier is an account identifier such as a PAN (i.e., MPAN) of the user.  Wong discloses during the verification steps, information is utilized to determine whether an underlying subject is valid under a given set of circumstances.  The verification includes comparisons of information to ensure data or information is correct, valid, accurate, legitimate, and/or in good standing.  During the verification steps, a real account identifier, which may be a primary account number issued by an issuer for a card account, (i.e., WPAN) is presented.  The system looks up account parameters, which are information relating to an account that can be used to conduct a transaction on the account.  Examples of account parameters may include information that can be used to identify an account of the user (i.e., alternate account identifier (i.e., Agency PAN).  Wong discloses the verification uses an identifier that can be used to verify the account associated with the user.  Wong further discloses that the account identifier can be a primary account number (PAN) (i.e., MPAN) and/or and alternate account identifier such as an alternate PAN (i.e., Agency PAN).  The PAN and alternate PAN may be the primary account number issued by an issuer for a card (i.e., credit card, debit card, etc.).  For instance, the PAN and alternate PAN are sixteen digit numerical values such as “4147 0900 0000 1234”.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication of a user system of Sivashanmugam/Bryson to incorporate the teachings of Wong and specifically disclose that the MPAN and AgencyPAN are consistent with a payment account number because doing so would allow the communication of transaction data that is formatted according to a transaction type that is supported by an access device (see at least Wong [0003]-[0007]). 

Claim 3
Sivashanmugam/Bryson/Wong disclose the limitations shown above.  Wong specifically discloses that the specific format includes at least sixteen characters.
(Original) The computer-implemented method of claim 2, wherein the specific format includes at least sixteen characters.   (see at least [0038]-[0041] [0046]-[0047] [0059]-[0061] [0063] [0066]-[0067] [0070]-[0081] [0082]-[0086] [0099].   Wong discloses methods, devices, and systems for conducting transactions.  Wong discloses the portable communication device may provide an identifier.  The identifier is an account identifier such as a PAN (i.e., MPAN) of the user.  Wong discloses during the verification steps, information is utilized to determine whether an underlying subject is valid under a given set of circumstances.  The verification includes comparisons of information to ensure data or information is correct, valid, accurate, legitimate, and/or in good standing.  During the verification steps, a real account identifier, which may be a primary account number issued by an issuer for a card account, (i.e., WPAN) is presented.  The system looks up account parameters, which are information relating to an account that can be used to conduct a transaction on the account.  Examples of account parameters may include information that can be used to identify an account of the user (i.e., alternate account identifier (i.e., Agency PAN). Wong discloses the verification uses an identifier that can be used to verify the account associated with the user.  Wong further discloses that the account identifier can be a primary account number (PAN) (i.e., MPAN) and/or and alternate account identifier such as an alternate PAN (i.e., Agency PAN).  The PAN and alternate PAN may be the primary account number issued by an issuer for a card (i.e., credit card, debit card, etc.).  For instance, the PAN and alternate PAN are sixteen digit numerical values such as “4147 0900 0000 1234”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication of a user system of Sivashanmugam/Bryson/Wong to incorporate the teachings of Wong and specifically disclose that the specific format includes at least sixteen characters because doing so would allow the communication of transaction data that is formatted according to a transaction type that is supported by an access device (see at least Wong [0003]-[0007]). 

Claims 4, 20
Sivashanmugam/Bryson disclose the limitations shown above.  Sivashanmugam/Bryson fail to specifically disclose transmitting the authorization request to an issuer.
Yet, Wong discloses the following limitations:
(Original) The computer-implemented method of claim 2, further comprising: receiving, by the computing device, an authorization request for a transaction by the user at the relying party to a payment account, after transmitting the response to the query to the relying party, wherein a payment account number for the payment account is different than the MPAN; and transmitting, by the computing device, the authorization request to an issuer associated with the payment account.  (see at least [0038]-[0041] [0046]-[0047] [0059]-[0061] [0063] [0066]-[0067] [0070]-[0081] [0082]-[0086] [0099].   Wong discloses methods, devices, and systems for conducting transactions.  Wong discloses the portable communication device may provide an identifier.  The identifier is an account identifier such as a PAN (i.e., MPAN) of the user.  Wong discloses during the verification steps, information is utilized to determine whether an underlying subject is valid under a given set of circumstances.  The verification includes comparisons of information to ensure data or information is correct, valid, accurate, legitimate, and/or in good standing.  During the verification steps, a real account identifier, which may be a primary account number issued by an issuer for a card account, (i.e., WPAN) is presented.  The system looks up account parameters, which are information relating to an account that can be used to conduct a transaction on the account.  Examples of account parameters may include information that can be used to identify an account of the user (i.e., alternate account identifier (i.e., Agency PAN).   Wong discloses that a user may choose to use a token during steps.  A token “4900 000 000 0001” may be used in place of a PAN “4147 0900 0000 1234”.  Wong discloses an authorization request message is sent to the payment processing network and then to the issuer/host system of the account of the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication of a user system of Sivashanmugam/Bryson to incorporate the teachings of Wong and specifically disclose transmitting the authorization request to an issuer because doing so would allow the communication of transaction data that is formatted according to a transaction type that is supported by an access device (see at least Wong [0003]-[0007]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miu et al. (US 9,876,803) discloses a machine-assisted that includes: receiving, from a participant entity, a request to determine a trustworthiness of a transaction request, the transaction request being submitted by a user to access data managed by the participant entity; submitting a first inquiry at an authentication verification engine to determine an authenticity of a purported identity of the user submitting the transaction request; receiving a response from the authentication verification engine, the response including a computed authenticity score quantitatively attesting to the purported identity of the user submitting the transaction request; based on the computed authenticity score, determining the trustworthiness of the transaction request being submitted by the user; and notifying the participant entity of the determined trustworthiness of the transaction request to access data managed by the participant entity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691     

/HANI M KAZIMI/Primary Examiner, Art Unit 3691